UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4588


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SENA LARRANTE EASTERLING,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-01041-RBH-2)


Submitted:   December 20, 2012            Decided:   December 31, 2012


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.   Jean Marie Popowski, OFFICE OF
THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In 2010, Sena Larrante Easterling pled guilty pursuant

to a plea agreement to one count of possession with intent to

distribute     cocaine         base,    in    violation      of     21     U.S.C.A.

§§ 841(a)(1), 841(b)(1)(C), 846 (West 1999 & Supp. 2012), and

was sentenced to three years probation.              Easterling appeals the

district court’s judgment revoking her probation and imposing a

four-month    sentence.             Easterling’s   counsel        filed    a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

there are no meritorious grounds for appeal and determining that

Easterling’s sentence is not plainly unreasonable.                        Easterling

did   not   file    a    pro   se   supplemental   brief     despite      receiving

notice of her right to do so, and the Government has declined to

file a responsive brief.            Finding no error, we affirm.

            An appellate court reviews a district court’s judgment

revoking probation and imposing a term of imprisonment for abuse

of discretion.          United States v. Levine, 983 F.2d 785, 787 (7th

Cir. 1993).    To revoke probation, a district court need only be

“reasonably satisfied” that a probation violation has occurred.

In re Morrissey, 305 F.3d 211, 218 (4th Cir. 2002).

            Easterling’s probation violations provided a basis for

revocation.        Easterling tested positive for marijuana use on

fifteen occasions; was involved in new criminal conduct; failed

to report for drug testing, submit monthly reports and attend

                                          2
substance     abuse     counseling;      and   left     the   district     without

permission.       Moreover, Easterling fully admitted her guilt to

all violations alleged.           Consequently, we discern no error in

the district court’s decision to revoke Easterling’s probation.

            Upon a finding of a probation violation, the district

court may revoke probation and resentence a defendant to any

sentence within the statutory maximum for the original offense.

18 U.S.C. § 3565(a) (2006); United States v. Schaefer, 120 F.3d
505, 507 (4th Cir. 1997).             We apply the same standard of review

for probation revocation as for supervised release revocation.

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

Thus, a probation revocation sentence should be affirmed if it

is within the applicable statutory maximum and is not plainly

unreasonable.       United States v. Crudup, 461 F.3d 433, 438-40

(4th Cir. 2006).

            To     determine      whether       a     sentence        is   plainly

unreasonable,      we    first    consider      whether       the     sentence    is

unreasonable.       Id. at 438.          In reviewing for reasonableness,

this court “follow[s] generally the procedural and substantive

considerations that [are] employ[ed] in [the] review of original

sentences, . . . with some necessary modifications to take into

account the unique nature of . . . revocation sentences.”                        Id.

at 438-39.       A sentence imposed upon revocation of probation is

procedurally     reasonable      if    the   district   court       considered   the

                                         3
Chapter Seven policy statements and the applicable 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2012) factors.                   Moulden, 478 F.3d

at 656.

              A revocation sentence is substantively reasonable if

the district court stated a proper basis for concluding that the

defendant      should    receive     the       sentence   imposed,        up    to   the

statutory maximum.            Crudup, 461 F.3d at 440.             Ultimately, the

court   has    broad    discretion    to       revoke   probation    and       impose   a

sentence up to that maximum.           Moulden, 478 F.3d at 657.                Only if

a sentence is found procedurally or substantively unreasonable

will we “decide whether the sentence is plainly unreasonable[.]”

Crudup, 461 F.3d at 439.              With these principles in mind, we

conclude      that      the     four-month        sentence    is         not    plainly

unreasonable.

              We have examined the entire record in accordance with

our   obligations       under    Anders    and     have   found     no    meritorious

issues for appeal.            Accordingly, we affirm the district court’s

judgment.      This court requires that counsel inform Easterling,

in writing, of the right to petition the Supreme Court of the

United States for further review.                If Easterling requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel's motion must

state that a copy thereof was served on Easterling.                       We dispense

                                           4
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     5